Mr. Justice Wolf
delivered the opinion of the court.
Originally an action was filed in the Municipal Court of Mayagüez for the declaration of a servitude and for damages. In due course the District Court of Mayagüez rendered judgment against the complainant who appealed to this court and the judgment was reversed. Martínez v. The American R. R. Co., 19 P. R. R., 925. The servitude was declared by this court and the case sent back for an assessment of damages. Accordingly the district court assessed damages against the defendant in the sum of $100 without costs and it appealed. The judgment latterly rendered by the District Court of Mayagüez is for such $100 damages and contains no other pronouncement.
The respondent filed a motion that this court dismiss the case de officio for lack of jurisdiction. The motion was duly ■notified to appellant, but neither of the parties appeared on the day of the hearing. When respondent moves to dismiss, *50the court is acting in response to the motion, and lienee the action is not de officio.
Ais this was a case that originated in the municipal court, the main question having been settled previously, the point to be decided was confined to the determination of the sum of damages stated in the complaint; and inasmuch as such damages were fixed by the judgment in the amount of $100, the amount in litigation as set f orth in the judgment appealed from does not exceed the sum of $300, the amount necessary to give jurisdiction to the Supreme Court in cases of this kind. Hence, in view of the provisions of section 295 of the Code of Civil Procedure as amended by section 6 of the law of March 9, 1905, as well as of the opinion of this court in the case of Nadal v. The American R. R. Co., 19 P. R. R., 1024, the appeal must be dismissed.

Appeal dismissed.

Chief Justice Hernandez and Justices del Toro and Aldrey concurred.